Cite as 2015 Ark. 479

                SUPREME COURT OF ARKANSAS
                                       No.   CR-15-12

JAMES E. HINTON III                               Opinion Delivered   December 17, 2015
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. 60CR-12-3560]

STATE OF ARKANSAS                                 HONORABLE JAMES LEON
                                 APPELLEE         JOHNSON, JUDGE

                                                  AFFIRMED.


                            KAREN R. BAKER, Associate Justice


       On September 22, 2014, a Pulaski County jury found appellant, James E. Hinton III,

guilty of aggravated robbery, theft of property, and possession of a defaced firearm. He was

sentenced to ten, five, and five years’ imprisonment, respectively, with the sentences to run

concurrently. Additionally, Hinton was charged as a habitual offender, and each conviction

was enhanced by five years pursuant to Ark. Code Ann. § 16-90-120. Accordingly, Hinton

was sentenced to a total of fifteen years’ imprisonment.

       From his convictions, Hinton filed his timely notice of appeal. The court of appeals

certified Hinton’s appeal to this court. Our jurisdiction is pursuant to Arkansas Supreme

Court Rule 1-2(b)(1),(5), and (6) (2015). Hinton presents two points on appeal: (1) the

circuit court erred in denying his motion for directed verdict regarding the charge of Class

B felony theft of property because the State failed to introduce evidence that Hinton obtained

the property by threat of serious physical injury; and (2) Hinton’s sentence is illegal because

the firearm-enhancement statute, Ark. Code Ann. § 16-90-120, cannot be employed when
                                    Cite as 2015 Ark. 479

the underlying felony necessarily involves possession of a firearm.

       A summary of the facts is as follows. Hinton arranged to buy a laptop computer from

a college student. While armed with a pistol, Hinton and his accomplice arrived to purchase

the laptop, then without paying for it, grabbed the laptop and took off. Immediately after the

laptop was grabbed from the seller, law enforcement was notified. A foot chase ensued,

Hinton was apprehended, and the laptop and firearm were recovered. The jury convicted

Hinton as set forth above, and this appeal followed.

                                       Points on Appeal

                                  I. Sufficiency of the Evidence

       For his first point on appeal, Hinton asserts that the circuit court erred in denying his

motion for directed verdict regarding the charge of Class B felony theft of property because

the State failed introduce evidence that Hinton obtained the property by threat of serious

physical injury.

       We treat a motion for a directed verdict as a challenge to the sufficiency of the

evidence. Whitt v. State, 365 Ark. 580, 232 S.W.3d 459 (2006). When reviewing a challenge

to the sufficiency of the evidence, this court assesses the evidence in the light most favorable

to the State and considers only the evidence that supports the verdict. Gillard v. State, 366
Ark. 217, 234 S.W.3d 310 (2006). We will affirm a judgment of conviction if substantial

evidence exists to support it. Id. Substantial evidence is evidence which is of sufficient force

and character that will, with reasonable certainty, compel a conclusion one way or the other,

without resorting to speculation or conjecture. Ricks v. State, 316 Ark. 601, 873 S.W.2d 808


                                                2
                                     Cite as 2015 Ark. 479

(1994). We need consider only that testimony which supports the verdict of guilty. Thomas

v. State, 312 Ark. 158, 847 S.W.2d 695 (1993). Finally, the credibility of witnesses is an issue

for the jury and not the court. Burley v. State, 348 Ark. 422, 73 S.W.3d 600 (2002). The trier

of fact is free to believe all or part of any witness’s testimony and may resolve questions of

conflicting testimony and inconsistent evidence. Id. In sum, we will affirm if there is

substantial evidence to support the conviction. Norton v. State, 271 Ark. 451, 609 S.W.2d 1

(1980); Lunon v. State, 264 Ark. 188, 569 S.W.2d 663 (1978).

       Additionally, when construing a statute, we must construe the statute just as it reads,

giving the words their ordinary and usually accepted meaning in common language. Thompson

v. State, 2014 Ark. 413, at 5, 464 S.W.3d 111, 114.

       Hinton was convicted of theft of property. Ark. Code Ann. § 5-36-103 states in

pertinent part:

       (a) A person commits theft of property if he or she knowingly:

              (1) Takes or exercises unauthorized control over or makes an unauthorized
              transfer of an interest in the property of another person with the purpose of
              depriving the owner of the property; or

              (2) Obtains the property of another person by deception or by threat with the
              purpose of depriving the owner of the property.

       (b) Theft of property is a:

              (1) Class B felony if:
              ...
                     (B) The property is obtained by the threat of serious physical injury.

       As used in Ark. Code Ann. § 5-36-103, “obtain” means “[i]n relation to property, to

bring about a transfer or purported transfer of property or of an interest in the property,

                                               3
                                     Cite as 2015 Ark. 479

whether to the actor or another person.” Ark. Code Ann. § 5-36-101(7)(A).

       Turning to the facts of Hinton’s case, we must review the testimony presented. The

facts related to this appeal stem from the sale of a laptop between private parties on the

campus of the University of Arkansas at Little Rock (“UALR”). At trial, Samuel Shelton,

a student at UALR, testified that, through the classified advertising website, Craig’s List, he

advertised for the sale of his new laptop for $1,300. Shelton testified that, a few days later, he

received a response to his advertisement and arranged to meet an individual to purchase the

laptop. Shelton testified that he arranged to meet the individual on September 12, 2012,

around 4:00 p.m. at the Trojan Grill, a restaurant on campus, to sell his laptop for $1,300.

Shelton testified that he had his roommate, Christopher Dunbar, go with him, and his friends

Tyler Kent, Carissa Asetta, and Ryan Reed went as well. Shelton testified that he sat with

Kent and Reed at one table, and Asetta and Dunbar sat at a nearby table to observe. Shelton

further testified that two men arrived to purchase the laptop and that both men were black

—one wearing a white tank top and one wearing a black sleeveless shirt. Shelton testified that

they sat and talked for about fifteen minutes and that the two men stated they were waiting

on their friend to arrive with the cash to purchase the laptop; suddenly, one of the men

grabbed the laptop and started to run. Shelton testified that he stood up to run after him, but

Hinton pushed him in the back and shoved him into some crepe myrtles and rose bushes.

Shelton testified that when he stood back up, Hinton had the laptop, and Reed had tackled

the man in the black shirt to the ground. Shelton testified that he followed Hinton and saw

that Hinton had a pistol in his right hand and the laptop in his left hand. Shelton testified that


                                                4
                                   Cite as 2015 Ark. 479

he followed Hinton, who met up with his accomplice, and when the police arrived soon

thereafter, Hinton was apprehended.

       Dunbar testified that he accompanied Shelton to sell the laptop on the day in question

and sat a few tables over from Shelton and witnessed the attempted sale of the laptop. Dunbar

testified that when the laptop was taken, he immediately called campus security and was

directing law enforcement to the location of the two men. Dunbar further testified that

Hinton pointed the pistol at him two times—both before and after the laptop was taken from

Shelton. Specifically, Dunbar testified that Hinton pointed the gun at him first before Hinton

grabbed the laptop from the man in the black shirt and then during the chase after Hinton

grabbed the laptop from the man in the black shirt. Law enforcement testified that they

arrived at the scene, recovered the laptop and firearm, and apprehended Hinton. The serial

number on the firearm had been scratched off.

       Upon review, the testimony presented at trial, viewed in the light most favorable to

the State, establishes that Hinton committed theft by threat of serious physical injury. Here,

the record demonstrates that Dunbar testified that he was threatened with the gun two times,

including before the laptop was obtained by Hinton and after Hinton obtained it. Dunbar

testified that, while on the phone with law enforcement, when Hinton’s accomplice passed

the laptop off to Hinton, Dunbar followed Hinton and

       [Hinton] had both the gun and the laptop. . . . And right when we hit the grassy area,
       that is when [Hinton] began to turn around, . . . [a]nd that’s when I, again, had the
       gun pointed at me.

       Later in his testimony, on redirect examination, Dunbar testified again:


                                              5
                                   Cite as 2015 Ark. 479

       PROSECUTOR:                  Whenever the laptop was handed off, you said that you
                                    don’t remember it; it’s been two years ago; you don’t
                                    remember exactly how it was caught; is that right?

       DUNBAR:                      I remember that it seemed almost like a - - like a sports’
                                    maneuver, like a - - almost like a handoff, like –

       PROSECUTOR:                  Okay. So you can recall that it was a handoff, but you
                                    can’t recall exactly how it was caught?

       DUNBAR:                      I don’t know how his arms were around it while this
                                    happened, but I know that it looked like he was falling
                                    and - - and he lifted up the laptop to be grabbed, and it
                                    was grabbed.

       PROSECUTOR:                  By whom?

       DUNBAR:                      By the man who pointed the gun at me – gun at me
                                    originally.

       PROSECUTOR:                  Okay. And so that was after the gun had been pointed at
                                    you?

       DUNBAR:                      Yes.


       Thus, Dunbar testified that the gun was pointed at him both before and after the laptop

was obtained by Hinton. Here, viewing the evidence in the light most favorable to the State,

as we must, and giving the statutory definition of “obtain” its ordinary and usually accepted

meaning in common language, there is substantial evidence to support Hinton’s conviction.

Crawford v. State, 309 Ark. 54, 55, 827 S.W.2d 134, 135 (1992); Smith v. State, 306 Ark. 483,

815 S.W.2d 922 (1991). In other words, substantial evidence supports that Hinton, in

relation to the property—the laptop—brought about a transfer of the laptop by threat of

serious physical injury, when Hinton pointed a firearm at Dunbar and then grabbed the


                                              6
                                       Cite as 2015 Ark. 479

laptop. See Ark. Code Ann. §§ 5-36-101(A)(7) & 5-36-103. Accordingly, we affirm on this

point.

                                      II. Firearm Enhancement

         For his second point on appeal, Hinton contends that the five-year enhancement for

each offense is an illegal sentence. Hinton asserts that the enhancements he received pursuant

to Ark. Code Ann. § 16-90-120(a) are illegal because that statute does not apply when the

underlying felony is simple possession of a firearm because such an offense cannot be

committed without a firearm.           In other words, Hinton contends that the firearm-

enhancement statute does not apply to felonies that require possession as an element of the

offense.

         The statute in question is Ark. Code Ann. § 16-90-120(a), which provides as follows:

         Any person convicted of any offense that is classified by the laws of this state as a felony
         who employed any firearm of any character as a means of committing or escaping from
         the felony, in the discretion of the sentencing court, may be subjected to an additional
         period of confinement in the state penitentiary for a period not to exceed fifteen (15)
         years.

         We construe criminal statutes strictly, resolving any doubts in favor of the defendant.

Thompson, 2014 Ark. 413, at 5, 464 S.W.3d at 114. We also adhere to the basic rule of

statutory construction, which is to give effect to the intent of the legislature. Id. We construe

the statute just as it reads, giving the words their ordinary and usually accepted meaning in

common language, and if the language of the statute is plain and unambiguous, and conveys

a clear and definite meaning, there is no occasion to resort to rules of statutory interpretation.

Id.


                                                  7
                                     Cite as 2015 Ark. 479

       Applying our rules of statutory construction, we must first look to the plain language

of the statute. Despite the plain language of the term “any . . . felony” in Ark. Code Ann.

§ 16-90-120(a), Hinton relies on McKeever v. State, 367 Ark. 374, 240 S.W.3d, 583 (2006),

and asserts that we narrowed the scope of the statute by limiting its application so that any

felony that requires the possession of a firearm as an element of the offense is no longer subject

to the enhancement. Specifically, Hinton asserts that in McKeever, this court resurrected a

repealed statute, Ark. Code Ann. § 5-4-505, and “engrafted” the repealed statute into our

current law. The repealed statute, Ark. Code Ann. § 5-4-505, specifically stated that the

enhancement did not apply to a felony conviction that required possession or use of a deadly

weapon as the offense. Therefore, Hinton contends that McKeever has revived the repealed

exception to the enhancement that Hinton now argues is applicable to his case.

       However, Hinton’s argument is misplaced for three reasons. First, a careful review of

McKeever demonstrates that Hinton’s analysis of that opinion is incorrect. In McKeever,

McKeever was charged with committing terroristic acts. In McKeever, we explained,

       The issue before the court is one of statutory interpretation. . . . The plain language
       of the firearm-enhancement statute shows that the legislature intended for it to apply
       to “any offense . . . in addition to any fine or penalty provided by law as punishment
       for the felony itself.” Ark. Code Ann. § 16-90-120. In the instant case, McKeever
       committed three separate criminal offenses, and each of those three offenses was
       committed with a firearm. As such, each of the offenses was subject to a sentence
       enhancement under Ark. Code Ann. § 16-90-120. Still, McKeever argues that in
       pulling a gun and firing at the car, he committed only one act that the legislature
       sought to punish under the firearm-enhancement statute – that is to say, he used one
       firearm in one violent incident. Thus, he appears to contend that since he used only
       one firearm in one incident during the commission of three separate offenses, he is
       subject only to one enhancement. We disagree. This court rejected a similar argument
       in Welch v. State, 269 Ark. 208, 599 S.W.2d 717 (1980). In that case, appellant argued
       that the punishment for each of the three offenses could not be enhanced under the

                                                8
                                     Cite as 2015 Ark. 479

       firearm-enhancement statute because all three offenses were parts of a single criminal
       episode. We stated:

               Even so, the robbery and the two rapes were separate offenses, each of which
               could have been committed with or without a firearm. No double jeopardy is
               involved, because there is no constitutional barrier to the enhancement of the
               separate punishment for each of three distinct crimes, all of which were
               committed with a firearm. Welch, 269 Ark. at 212, 599 S.W.2d at 720.

       Likewise, in the instant case, each terroristic act was a separate offense, each of which
       could have been committed with or without a firearm. Each of the three distinct
       crimes was committed with a firearm; thus, each crime was subject to enhancement.
       The circuit court did not err in sentencing McKeever to multiple firearm
       enhancements under Ark. Code Ann. § 16–90–120.

McKeever, 367 Ark. at 379–80, 240 S.W.3d at 587–88 (2006).

       Thus, this court did not make a distinction that a felony that could be committed

without a firearm cannot be subject to the firearm enhancement. Second, Hinton’s argument

is misplaced because the statute at issue clearly states “any . . . felony” and therefore does not

support Hinton’s position. Courts do not read into a statute a provision that was not included

by the General Assembly—and the repealed statute has not been recodified. See Harrell v.

State, 2012 Ark. 421, at 2. Third, even applying strict construction of penal statutes does not

override the primary consideration of all statutory construction “the intent of the legislature.”

Dollar v. State, 287 Ark. 61, 697 S.W.2d 868 (1985). Here, Hinton has failed to show that

the firearm enhancement for his conviction for possessing a defaced firearm pursuant to Ark.

Code Ann. § 5-73-107 is an illegal sentence, and we affirm on this point.

       Affirmed.

       DANIELSON, WOOD, and WYNNE, JJ., concurring in part and dissenting in part.

       HART, J., concurring in part and dissenting in part.

                                                9
                                   Cite as 2015 Ark. 479

       ROBIN F. WYNNE, Justice, concurring in part and dissenting in part. While

I fully agree with the majority regarding the second point on appeal, I would reverse on the

first point because the evidence is insufficient to support the verdict. The undisputed

evidence shows that neither appellant nor his accomplice obtained the laptop by threat of

serious physical injury to any person. Therefore, I respectfully dissent.

       As noted in the majority opinion, this case involves the taking of a laptop computer

from a college student, Samuel Shelton, who thought that he was meeting a potential

purchaser on the campus of the University of Arkansas at Little Rock. Shelton’s roommate,

Christopher Dunbar, and friends Tyler Kent, Carissa Asetta, and Ryan Reed were with him;

Reed and Kent sat at a table with Shelton, while Dunbar and Asetta sat at a different table to

observe. Two men, one wearing a white shirt and the other wearing a black shirt, came up

to Shelton and asked if he was the one selling the laptop; they said that their friend was

coming to purchase it. They sat there for about fifteen minutes, when suddenly the man in

the black shirt grabbed the laptop and started to run. Shelton stood up to run after him but

was pushed down by the man in the white shirt, who was later identified as Hinton. Ryan

Reed tackled the man with the laptop, and Hinton came by, grabbed the laptop, and

continued to run. Chris Dunbar immediately dialed campus police and kept them on the

phone as he followed Hinton. Shelton and Dunbar followed the two men as they ran off

campus; Kent followed from behind. Shelton and Dunbar both testified to seeing Hinton

holding a small pistol in his right hand as he carried the laptop box in his left hand. Dunbar

testified that Hinton pointed the gun at him on two occasions after the laptop was taken.


                                             10
                                    Cite as 2015 Ark. 479

       Hinton argues that the circuit court erred in denying his motion for directed verdict

on the charge of Class B felony theft of property by threat of serious physical injury because

the State failed to introduce substantial evidence that either appellant or his accomplice

obtained Shelton’s laptop computer by threat of serious physical injury. On appeal from the

denial of a directed-verdict motion challenging the sufficiency of the evidence, we view the

evidence in the light most favorable to the verdict, considering only the evidence that

supports the verdict, and determine whether the verdict is supported by substantial evidence,

which is evidence of sufficient certainty and precision to compel a conclusion one way or the

other and pass beyond mere suspicion or conjecture. Turner v. State, 2014 Ark. 415, at 3, 443
S.W.3d 535, 537.

       As applicable in the present case, a person commits theft of property if he or she

knowingly “[t]akes or exercises unauthorized control over . . . the property of another person

with the purpose of depriving the owner of the property.” Ark. Code Ann. § 5-36-103(a)

(Repl. 2013). Hinton was convicted under Ark. Code Ann. section 5-36-103(b)(1)(B) for

obtaining Shelton’s laptop computer “by threat of serious physical injury to any person.”

Here, Hinton argues that when he obtained the laptop, there was no threat of serious physical

injury to any person. The State concedes that the act of pushing Shelton to the ground was

not a threat of serious physical injury. Instead, the State contends that “appellant’s display of

the gun and pointing it at Dunbar as he was fleeing constituted the threat of serious injury.”

According to the State, that this occurred after appellant’s accomplice took the computer does

not matter because theft is a continuing offense, lasting as long as the thief retains the stolen


                                               11
                                     Cite as 2015 Ark. 479

property. The case that the State cites for this proposition, however, is not on point. In Hall

v. State, 299 Ark. 209, 772 S.W.2d 317 (1989), this court held that theft by receiving—not

theft of property—is a continuing offense. 299 Ark. at 213, 772 S.W.2d at 320 (citing State

v. Reeves, 264 Ark. 622, 574 S.W.2d 647 (1978) (theft by receiving is a continuing offense for

purposes of statute of limitations)). Notably, the State does not argue that Hinton pointed the

gun at Dunbar before the laptop was taken from Shelton. Instead, the State contends that it

is sufficient that Hinton pointed the gun at Dunbar twice during the pursuit.

       I find merit in Hinton’s argument. He and his accomplice1 obtained the computer

without a threat of serious physical injury—his accomplice simply grabbed it and ran. The

threat of serious physical injury by pointing the gun clearly occurred after the property had

been obtained from Shelton. Nor was there a threat of serious physical injury to any person

when the laptop was passed from his accomplice to Hinton. Unlike the offense of robbery,

the General Assembly has not defined the theft-of-property statute to include the use or threat

of force in resisting apprehension immediately after committing the offense. See Ark. Code

Ann. § 5-12-102(a) (“A person commits robbery if, with the purpose of committing a felony

or misdemeanor theft or resisting apprehension immediately after committing a felony or misdemeanor

theft, the person employs or threatens to immediately employ physical force upon another

person.” (Emphasis added.))


       1
       We have said that there is no distinction between principals on the one hand and
accomplices on the other, insofar as criminal liability is concerned. Wilson v. State, 365 Ark.
664, 666, 232 S.W.3d 455, 458 (2006). When two people assist one another in the
commission of a crime, each is an accomplice and criminally liable for the conduct of both.
Id.

                                                12
                                    Cite as 2015 Ark. 479

       Accordingly, I would reverse Hinton’s conviction for Class B felony theft of property.

       DANIELSON and WOOD, JJ., join.

       JOSEPHINE LINKER HART, Justice, concurring in part and dissenting in

part.Though I agree to affirm the theft conviction, I respectfully dissent from the majority’s

decision to affirm the application of the sentencing-enhancement statute for employing a

firearm to the crime of possession of a defaced firearm. The sentencing-enhancement statute

provides for enhancement of a sentence for “[a]ny person convicted of any offense that is

classified by the laws of this state as a felony who employed any firearm of any character as a

means of committing or escaping from the felony. Ark. Code Ann. § 16-90-120(a) (Supp.

2015) (emphasis added). A standard dictionary definition of “employ” is “to make use of.”

Webster’s Third New International Dictionary 743 (3d ed. 2002). The conviction that was

enhanced was Hinton’s conviction for possession of a defaced firearm, which a person commits

if he “knowingly possesses a firearm with a manufacturer’s serial number or other identification

mark required by law that has been removed, defaced, marred, altered, or destroyed.” Ark.

Code Ann. § 5-73-107(a) (Repl. 2005) (emphasis added). The enhancement statute, by its

plain terms, requires more than possession; it requires employing a firearm as a means of

committing a felony. Thus, the sentencing enhancement does not apply.

       Hinton was also convicted at the trial of aggravated robbery and Class B felony theft

of property. The aggravated-robbery statute, in part, requires the person to threaten to

immediately employ physical force upon another person and be armed with a deadly weapon.

Ark. Code Ann. § 5-12-102(a) (Repl. 2013); Ark. Code Ann. § 5-12-103(a)(1). For the theft


                                              13
                                     Cite as 2015 Ark. 479

of property, it is a Class B felony if the “property is obtained by the threat of serious physical

injury to any person.” Ark. Code Ann. § 5-36-103(b)(1)(B). A person could employ a firearm

as a means of committing these crimes. Specifically, a person could employ a firearm as a

means of making the threat required for both crimes.

       Presumably, the circuit court concluded that Hinton made use of—employed—a

firearm as a means of possessing a defaced firearm. That conclusion, however, defies a

commonsense understanding of ordinary words. Hinton did not somehow make use of the

firearm as a means of possessing the firearm. Rather, he possessed the firearm.1

       Llewellyn J. Marczuk, Deputy Public Defender, by: Clint Miller, Deputy Public

Defender, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




       1
        The repeal of another firearm-enhancement statute, Arkansas Code Annotated
section 5-4-505, has no bearing on the interpretation of the firearm-enhancement statute at
issue here, Arkansas Code Annotated section 16-90-120(a).

                                               14